PER CURIAM.
Appellants, plaintiffs below, sued for damages in this slip-and-fall case and appeal an adverse judgment entered on a jury verdict. The only issue presented concerns an alleged erroneous instruction given the jury.
There was no evidence showing how the slippery substance came to be on the floor. The only negligence issue supported by the evidence and argued to the jury was whether the slippery substance had been on the floor sufficiently long to put appellee on notice. On the record before us, appellants have failed to preserve and demonstrate reversible error regarding the jury instructions taken as a whole. Arnold v. Taco Properties, Inc., 427 So.2d 216, 219-20 (Fla. 1st DCA 1983); Page v. Cory Corp., 347 So.2d 817 (Fla. 3d DCA 1977); Frankowitz v. Beck, 257 So.2d 918, 919 (Fla. 3d DCA 1972); Henningsen v. Smith, 174 So.2d 85 (Fla. 2d DCA 1965). This case is distinguishable from and thus not governed by LaRussa v. Vetro, 254 So.2d 537 (Fla.1971).
AFFIRMED.
MILLS, SHIVERS and ZEHMER, JJ., concur.